Citation Nr: 0602395	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-32 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bipolar disorder.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to March 
1971.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran's file subsequently was transferred to the RO 
in Buffalo, New York, and that office forwarded the appeal to 
the Board.  

The claim for service connection for PTSD is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development and consideration.  
The other claim, however, concerning the bipolar disorder, 
will be decided.


FINDINGS OF FACT

1.  In an April 1998 unappealed rating decision, the RO 
denied service connection for bipolar disorder.

2.  The evidence added to the claims file since that decision 
is merely cumulative of evidence already of record and/or 
does not raise a reasonable possibility of substantiating 
this claim.


CONCLUSION OF LAW

The April 1998 RO decision denying service connection for 
bipolar disorder is final; new and material evidence has not 
been submitted since that decision to reopen this claim.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for bipolar disorder

The veteran is seeking entitlement to service connection for 
bipolar disorder. 

Because the veteran's claim was previously denied in April 
1998, the Board's inquiry must be directed to whether new and 
material evidence which is sufficient to reopen the claim has 
been added to the record since that time.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent laws and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act (VCAA)

The Board has given consideration to the provisions of the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107) (West 2002)].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary of VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in 38 U.S.C.A. § 5108.  Once a claim is reopened, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002).

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant 
and which part, if any, VA will attempt to obtain on behalf 
of the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  This aspect of the VCAA 
applies to issues involving finality and the submission of 
new and material evidence.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the September 2003 Statement of the Case (SOC) 
and the October 2003 Supplemental Statement of the Case 
(SSOC) of the pertinent law and regulations, of the need to 
submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  More significantly, a letter was sent to the veteran 
in September 2003, with a copy to his representative, which 
was specifically intended to address the requirements of the 
VCAA.  The letter enumerated in detail the elements that must 
be established in order to reopen the claim; and it provided 
a description of the evidence still needed to establish those 
elements.  The letter specifically stated: "Evidence must be 
new and material, meaning it has not been considered before 
and it is pertinent to your claim."

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the 
September 2003 VCAA letter, the RO informed the veteran that 
VA is responsible for getting "Service medical/personnel 
records.  VA out-patient treatment records and examinations.  
Any federal government agency records that have been cited by 
you."  See the September 19, 2003 letter, page 2.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
In this regard, the September 2003 VCAA letter advised the 
veteran to give the RO enough information about relevant 
records so that they could request them from the agency or 
person who has them.  The veteran was also advised that VA 
was "not requesting any additional evidence at this time 
unless you identifies (sp) additional evidence in supports 
(sp) of your claim that you wish us to review."  See the 
September 19, 2003 letter, page 2 (emphasis in original).  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  In this case, the September 2003 letter 
informed the veteran as follows:  "It's your responsibility 
to make sure that we receive all requested records that 
aren't in the possession of a Federal department or agency."  
See the September 19, 2003 letter, page 3 (emphasis in 
original).  This satisfies the regulation, in that it 
informed the veteran that he could submit any and all 
evidence which was pertinent to his claim, not merely that 
requested by the RO.

The Board therefore finds that the September 2003 letter, the 
September 2003 SOC, and the October 2003 SSOC properly 
notified the veteran and his representative of the 
information and medical evidence, not previously provided to 
VA that is necessary to substantiate the claim, and properly 
indicated which information and evidence is to be provided by 
the veteran and which VA would attempt to obtain on his 
behalf.  

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of his claim by 
rating decision in April 2003.  See Pelegrini v. Principi, 17 
Vet. App 412 (2004) (Pelegrini I).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), withdrawing 
its decision in Pelegrini I, the Court clarified that in 
these type situations VA does not have to vitiate the initial 
decision and start the whole adjudicatory process anew, as if 
that initial decision was not made.  Rather, VA need only 
ensure the veteran receives or since has received VA content-
complying notice such that he is not prejudiced.  See, too, 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), indicating 
that timing errors such as this do not have the natural 
effect of producing prejudice and, therefore, prejudice must 
be pled as to it.  In Mayfield, the timing-of-notice error 
was found to be sufficiently remedied and cured by subsequent 
provision of notice by the RO, such that the appellant was 
provided with a meaningful opportunity to participate 
effectively in the processing of her claim by VA.  

In this particular case at hand, the RO readjudicated the 
veteran's claim and sent him an SSOC in October 2003, 
following the VCAA notice compliance action.  He was provided 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to the VA notice.  His 
representative submitted written argument in March 2004 and 
January 2006.  



Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A 
(West 2002).

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  See 38 
C.F.R. § 3.103 (2004).  He declined the opportunity to appear 
at a personal hearing.  As noted above, his representative 
submitted additional written argument on his behalf in March 
2004 and January 2006.

Relevant Laws and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  A psychosis, such as bipolar 
disorder, will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).



In order to establish service connection for the claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final and binding on a veteran based on the evidence then of 
record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2005).  Pursuant to 38 U.S.C.A. § 5108 (West 
2002), however, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to the claim.

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Evidence 
construed as a claim to reopen was received in March 2003, 
subsequent to that date.  Therefore, the current version of 
the law, which is set forth in the following paragraph, is 
applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).


Factual background

As alluded to above, in April 1998, the RO denied service 
connection for bipolar disorder on the basis that the 
evidence did not establish an etiological relationship 
between the psychiatric disability and the veteran's military 
service.  

The veteran was informed of the April 1998 decision denying 
service connection by letter from the RO dated in May 1998.  
He did not file an appeal; hence, that decision is final and 
binding on him based on the evidence then of record.  
See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104; 
20.1103 (2005).

The "old" evidence

Evidence of record at the time of the April 1998 RO rating 
decision consists of the veteran's service medical records 
(SMRs), VA examination report dated in May 1997, and private 
treatment records.  

The service medical records reflect no complaint or treatment 
for a psychiatric disorder.  

VA examination in May 1997 resulted in a diagnosis of bipolar 
disorder.  The private treatment records also show a 
diagnosis of bipolar disorder.  



Analysis

The unappealed April 1998 rating decision that denied service 
connection for bipolar disorder is final.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.  As explained above, the veteran's 
claim for service connection may be reopened if he submits 
new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2005).  So the Board's inquiry will be directed 
to the question of whether any additionally submitted 
evidence (i.e., since April 1998) raises a reasonable 
possibility of substantiating this claim.  

As mentioned, that April 1998 rating decision denied service 
connection for bipolar disorder because the evidence did not 
establish a relationship between this psychiatric disorder 
and the veteran's military service.  So to reopen this claim, 
there must be evidence now of record at least suggesting this 
condition is linked or related to his military service.  The 
RO acknowledged in that prior decision that bipolar disorder 
had been diagnosed, indeed several times, so the 
determinative issue was whether the condition was related to 
the veteran's military service, not whether he had it.

The evidence added to the record since the RO's April 1998 
decision consists of VA treatment records dated from 1995 to 
2003, private medical reports dated from 1994 to 2002, and a 
private physician's statement dated in May 2003.  The Board 
observes that some of the VA and private medical records - 
namely those dated prior to May 1998, were previously 
considered by the RO and, therefore, are merely duplicative 
of evidence already of record.  So these additional records 
are not new within the meaning of 38 C.F.R. § 3.156.  And 
while the remainder of these records are new, in the sense 
they were not previously before VA decision makers in 1998, 
they nonetheless essentially are cumulative in nature since 
they merely continue to reflect a diagnosis of bipolar 
disorder without also providing a nexus between the veteran's 
military service and this diagnosis.  Thus, they do not 
correct the deficit in the evidence on file at the time of 
the RO's decision in 1998.  In this regard, the Board notes 
that while Dr. G.B.'s May 2003 statement indicates that he 
has treated the veteran for bipolar disorder since 1999, it 
does not in turn state, or even suggest, the disability is 
related to his military service.  Clearly, medical nexus 
evidence is still lacking.  The additional evidence is 
therefore not material.  See, e.g., Hickson v. West, 11 Vet. 
App. 374, 378 (1998).

The only evidence that purports to link the veteran's current 
bipolar disorder to his military service are his statements.  
These are cumulative and redundant of similar contentions 
raised in the past and, therefore, are not new.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  Moreover, it is now 
well established that a layperson without medical training, 
such as the veteran, is not qualified to render a medical 
opinion regarding the etiology of disorders and disabilities.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
specifically noted that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."

Because there is still no competent medical evidence that the 
veteran's bipolar disorder is etiologically related to his 
military service, the additional evidence received since the 
RO's April 1998 decision does not raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156 (2005).  So the Board finds that the veteran's attempt 
to reopen his claim is unsuccessful.  The recently submitted 
evidence not being both new and material, the claim of 
service connection for bipolar disorder is not reopened and 
the benefit sought on appeal remains denied.

Additional comment

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform him of the evidence necessary 
to reopen his claim.  See Graves v. Brown, 8 Vet. App. 522, 
524 (1996).




ORDER

New and material evidence not having been received, the 
previously denied claim of entitlement to service connection 
for bipolar disorder is not reopened.  The benefit sought on 
appeal remains denied.


REMAND

2.  Entitlement to service connection for PTSD

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV); (2) a link, established by medical 
evidence, between current PTSD symptoms and an 
in- service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2005).

With regard to the third PTSD criterion, credible evidence of 
in-service stressors, the evidence necessary to establish 
that the claimed stressor actually occurred varies depending 
on whether it can be determined the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005).  If the evidence establishes the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Where, however, a determination is made that the veteran did 
not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Rather, the record must contain service 
records or other corroborative evidence that substantiates or 
verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  See Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 Vet. App. 
128, 142 (1997).

Reasons for remand

Stressor verification

In a May 2003 statement, Dr. G.B. indicated the veteran had 
been under his care since 1999 for "combat-related" PTSD.  
Initially, the Board notes that insofar as Dr. G.B.'s 
statement constitutes a diagnosis of PTSD it is the only one 
of record.  VA examination in May 1997 did not diagnosis 
PTSD.  In addition, it is unclear whether Dr. G.B.'s 
diagnosis was done in conformity with DSM-IV.  Thus, there is 
some question as to whether a current disability exists.  
Notwithstanding, it appears the RO denied the veteran's claim 
on the grounds there was no credible evidence of an in-
service stressor.  38 C.F.R. § 3.304(f).  The veteran's DD 
Form 214 shows he served in Vietnam, but he was not awarded 
any medals indicative of combat.  His military occupational 
specialty (MOS) was radio operator.

In a May 2002 statement, the veteran reported the following 
stressor: 

While on guard duty in Long Bien, Viet 
Nam in December, of 1970, I was ordered 
to fire upon Vietnamese outside our 
perimeter, who was thought to be 
tampering with our claymores and turning 
them 180 degrees back into the direction 
of our perimeter.  I fired a burst of 
three (3) rounds from an m16, 
at approximately 250 yards with all fired 
rounds hitting my target and disabling 
the intruder.  

The MPs then arrived and went outside the 
perimeter and transported the dead 
intruder back into our perimeter.  

When the MPs arrived back into our 
perimeter, I was told that it was a South 
Vietnamese civilian boy, approximately 16 
years old, who was collecting the metals 
from the claymores to probably sell for 
scrap.  

I have been living my life with this 
tragic error....

The veteran's service personnel records should be obtained 
and associated with his VA claims folder in order to provide 
a more accurate picture of his duties and responsibilities in 
service - including while in Vietnam.

In addition, the Board observes that a request has not been 
made of the U. S. Army and Joint Services Records Research 
Center (JSRRC), to verify the veteran's alleged stressor.

Private medical records

Dr. G.B.'s treatment records have not been obtained and 
associated with the claims file, for consideration.

VA examination 

The VCAA and its implementing regulations require VA to 
provide a veteran with an examination and obtain a medical 
nexus opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also 
Charles v. Principi, 16 Vet. App. 370 (2002).  The Board 
believes the veteran should be afforded a VA examination, if 
there is confirmation of his stressor following the above 
development.

Accordingly, the PTSD claim is REMANDED to the RO (via the 
AMC) for the following action:

1.  After obtaining the veteran's 
authorization (VA Form 21-4142), request 
copies of Dr. G.B.'s treatment records 
since 1999.  All records obtained should 
be associated with the claims file.  

2.  Also obtain the veteran's service 
personnel file (DA Form 20) from the 
National Personnel Records Center.

3.  Thereafter, the RO must make a 
specific determination, based on the 
complete record, as to whether the 
veteran engaged in combat with the enemy.

4.  If combat is not verified, the RO 
should attempt to verify the veteran's 
alleged stressor with the JSRRC.  
If necessary, the RO should ask the 
veteran to provide a more detailed 
description of the alleged stressor.  

5.  If the RO determines that the record 
establishes the existence of a stressor, 
through combat participation 
or otherwise, the veteran should be 
accorded an examination by a VA 
psychiatrist to determine whether the 
veteran has PTSD as a result of his 
military service.  The RO must specify 
for the examiner the stressor(s) that it 
determined are established by the record, 
and the examiner is to be instructed that 
only those events can be considered for 
the purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The examination report should 
include a detailed account of all 
pathology found to be present.  In 
addition, the examiner should address the 
following:

(a) whether the stressor(s) determined by 
the RO to actually have occurred was 
sufficient to produce PTSD;

(b) whether the veteran meets the 
diagnostic criteria for PTSD under DSM-IV 
and;

(c) whether there is a link between 
current symptoms and the stressor(s) 
specified by the RO as established by the 
record.

The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior to the 
examination. 

6.  Then readjudicate the claim for 
service connection for PTSD in light of 
the additional evidence obtained.  
If this claim is not granted to the 
veteran's satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
to it before returning the case to the 
Board for further appellate review.  

The purpose of this REMAND is to obtain additional evidence 
and ensure the veteran is afforded all due process of law.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate disposition warranted.  No action is required 
by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


